Exhibit 10.21

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION COPY

 

AMENDED AND RESTATED LICENSE AGREEMENT
(Extended Release Metformin Formulations — Canada)

 

DEPOMED, INC.
a company organized under the laws of California, USA
with offices at
1360 O’Brien Drive
Menlo Park,
California, 94025

 

AND:

 

BIOVAIL LABORATORIES INTERNATIONAL SRL
a Barbados society with restricted liability organized under the laws of
Barbados
whose head office is
Chelston Park
Building 2, Collymore Rock
St. Michael BH1
Barbados, West Indies

 

Biovail – Depomed Amended and Restated License Agreement

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Contents

 

1.

DEFINITIONS

2

 

 

 

2.

DEVELOPMENT AND DEVELOPMENT COSTS

8

 

 

 

3.

DISCLOSURE OF INFORMATION AND REPORTING

8

 

 

 

4.

LICENSE OF PRODUCT

8

 

 

 

5.

ROYALTIES

10

 

 

 

 

500MG PRODUCT ROYALTIES

10

 

1000MG PRODUCT ROYALTIES

11

 

REDUCTION OF ROYALTIES

11

 

ROYALTY REPORTS AND PAYMENTS

11

 

RECORDS AND AUDITS

13

 

500MG PRODUCT SUBSTITUTION

13

 

 

 

6.

REGULATORY AFFAIRS

14

 

 

 

 

REGULATORY RESPONSIBILITY

14

 

ADVERSE REACTION REPORTS

16

 

WITHDRAWAL OF REGULATORY APPROVAL

16

 

RIGHTS OF REFERENCE

16

 

 

 

7.

TECHNOLOGY TRANSFER; MANUFACTURING; BATCH RELEASE

17

 

 

 

 

TECHNOLOGY TRANSFER TO BLS

17

 

 

 

8.

PATENTS, INFRINGEMENT

17

 

 

 

 

INFRINGEMENT

17

 

INFRINGEMENT OF THIRD PARTY PATENTS

19

 

 

 

9.

OWNERSHIP OF INVENTIONS AND KNOW-HOW

20

 

 

 

 

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

20

 

DISCLOSURE OF INVENTIONS

21

 

FILING AND PROSECUTION OF PATENT APPLICATIONS BY BLS

21

 

FILING AND PROSECUTION OF PATENT APPLICATIONS BY DEPOMED

22

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.

CONFIDENTIALITY

22

 

 

 

11.

REPRESENTATIONS AND WARRANTIES; NON-COMPETITION; EXPORTATION

24

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF DEPOMED

24

 

MUTUAL REPRESENTATIONS AND WARRANTIES

25

 

NON-COMPETITION

26

 

EXPORTATION OF 500MG PRODUCT

26

 

 

 

12.

INDEMNIFICATION

27

 

 

 

 

INDEMNIFICATION OF DEPOMED

27

 

INDEMNIFICATION OF BLS

28

 

 

 

13.

TERM

29

 

 

 

14.

EXPIRY AND TERMINATION

29

 

 

 

15.

PUBLICITY

31

 

 

 

16.

ASSIGNABILITY

32

 

 

 

17.

NOTICES

33

 

 

 

18.

FORCE MAJEURE

34

 

 

 

19.

MISCELLANEOUS

34

 

 

 

 

PRIOR PAYMENT

37

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

AMENDED AND RESTATED LICENSE AGREEMENT
(Extended Release Metformin Formulations — Canada)

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT is made as of the 13th day of
December, 2005, by and between

 

DEPOMED, INC.
a company organized under the laws of California, USA
with offices at
1360 O’Brien Drive
Menlo Park,
California, 94025

 

(Hereinafter referred to as “Depomed”)

 

AND:

 

BIOVAIL LABORATORIES INTERNATIONAL SRL
a Barbados society with restricted liability organized under the laws of
Barbados,
whose head office is
Chelston Park
Building 2, Collymore Rock
St. Michael BH1
Barbados, West Indies

 

(Hereinafter referred to as “BLS”)

 

RECITALS

 

A.                                   Depomed and BLS (the successor in interest
to Biovail Laboratories Incorporated) are parties to that certain Development
and License Agreement, dated as of May 28, 2002, as amended as of April 27, 2004
(the “Prior Agreement”).

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

B.                                     Pursuant to the Prior Agreement, the
Parties have developed the 500mg Product (as defined below) and obtained
regulatory approval to market the 500mg Product in the Territory.

 

C.                                     Depomed and BLS desire to amend and
restate in part the Prior Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth herein and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

 


1.                                      DEFINITIONS.


 

The terms defined in this Article 1 shall, for all purposes of this Agreement,
have the following meanings:

 

1.1                                 “500mg Product” shall mean the once-daily
oral formulation of the Active Ingredient in combination with the
AcuForm Delivery Technology that is the subject of NDS No. 091207, file number
9427-B1245-30 filed with the TPD on April 21, 2004 (as such NDS may be amended
or supplemented subsequent to the Effective Date).

 

1.2                                 “1000mg Approval” shall mean the approval by
the FDA of a supplemental new drug application filed in accordance with the
Supply Agreement for approval of the 1000mg Product for Marketing in the USA.

 

1.3                                 “1000mg Product” shall mean the once daily
oral tablet formulation of the Active Ingredient in a 1000 mg strength to be
developed using proprietary BLS drug delivery technology pursuant to the Supply
Agreement.

 

1.4                                 “Active Ingredient” shall mean the chemical
compound known as metformin HCl.

 

1.5                                 “AcuForm Delivery Technology” shall mean
Depomed’s delivery system designed to be retained in the stomach for an extended
period of time while that delivery system delivers the incorporated drug or
drugs, and includes the delivery system described in the patents and patent
applications listed in Schedules 1.24(a) and 1.24(b) and any and all

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

improvements to that delivery system. The AcuForm Delivery Technology was
referred to as the “GR System” in the Prior Agreement.

 

1.6                                 “Affiliate” shall mean any corporation or
other entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the designated party
but only for so long as such relationship exists. For the purposes of this
Section, “Control” shall mean ownership of at least fifty percent (or such
lesser percent as may be the maximum that may be owned by foreign interests
pursuant to the laws of the country of incorporation) of the shares of stock
entitled to vote for directors in the case of a corporation and at least fifty
percent (or such lesser percent as may be the maximum that may be owned by
foreign interests pursuant to the laws of the country of domicile) of the
interests in profits in the case of a business entity other than a corporation.

 

1.7                                 “Applicable Permits” shall mean all permits
or approvals necessary to market the 500mg Product in the Territory, including,
without limitation, Regulatory Approvals granted by the TPD.

 

1.8                                 “Application for Regulatory Approval” shall
mean an application made to a Regulatory Authority in any country for permission
to Market a pharmaceutical product in that country.

 

1.9                                 “BMS Settlement Agreement” shall mean that
certain Settlement Agreement and Release, dated as of November 22, 2002, by and
between Depomed and Bristol-Myers Squibb Company.

 

1.10                           “Clinical Information” shall mean all in-vivo or
clinical, pharmacology, toxicology, safety and efficacy data, formulary
submissions, pharmaco-economic data, Phase I, II and III clinical data and
results, and other such information now or hereafter known and

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

available to Depomed or BLS or their Affiliates, whether generally known to
others or not, relating to the 500mg Product.

 

1.11                           “Distributor” shall mean an entity designated by
BLS to perform its distribution and Marketing activities with respect to the
500mg Product in the Territory, in accordance with the terms of this Agreement.

 

1.12                           “Effective Date” shall mean the date first
written on page 1 of this Agreement.

 

1.13                           “FDA” shall mean the United States Food and Drug
Administration or any successor United States governmental agency performing
similar functions with respect to pharmaceutical products.

 

1.14                           “Final Judgment” shall mean a judgment by a court
of competent jurisdiction that is unappealed (and the time for appealing has
expired) or is unappealable.

 

1.15                           “Invention” shall mean the 500mg Product, any
improvement to the 500mg Product, any new use of the 500mg Product, any new
performance characteristic of the 500mg Product, any new process used to
Manufacture the 500mg Product, or any step or steps in any such process, and
includes all formulations of the 500mg Product developed pursuant to the Prior
Agreement.

 

1.16                           “Know-How” shall mean all inventions,
discoveries, trade secrets, improvements and information not in the public
domain, whether or not patented or patentable (but excluding Patent Rights),
together with all experience, data, formulas, procedures and results, and
improvements thereon, now or hereafter developed or acquired by and proprietary
or licensed with right to sublicense to Depomed on the date hereof or which are
developed or acquired during the term of and in connection with this Agreement,
which relate to or are used in conjunction with the development, manufacture or
use of 500mg Product.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.17                           “knowledge” shall mean, with respect to Depomed,
the actual knowledge of the executive officers of Depomed, after reasonable
inquiry directed to such employees of Depomed who would reasonably be expected
to have knowledge of relevant matters.

 

1.18                           “Manufacture” shall mean to process, prepare,
make, have made and analyze, and Manufacturing and Manufactured shall have a
corresponding meaning.

 

1.19                           “Manufacturing Transfer Agreement” shall mean the
Manufacturing Transfer Agreement, dated as of the Effective Date, by and between
Depomed and BLS providing for the grant to Depomed of exclusive Marketing rights
in the United States to the 1000mg Product, and for the grant of Manufacturing
rights in the United States to the 1000mg Product.

 

1.20                           “Market” shall mean to promote, distribute,
package, label, market, advertise, sell or offer to sell, and Marketing shall
have a corresponding meaning.

 

1.21                           “NDA” shall mean a New Drug Application or
equivalent application for approval to market submitted to the FDA.

 

1.22                           “Net Sales” shall mean the total of all amounts
invoiced by BLS, its Affiliates, Distributors and assigns for 500mg Product and
1000mg Product, as applicable, sold to independent, unrelated third parties in
the Territory in bona fide arms-length transactions, less the following
deductions actually allowed and taken by such third parties and not otherwise
recovered by or reimbursed to BLS or its Affiliates, sub-licensees and assigns:
(i) trade, cash and quantity discounts in such amounts as are customary in the
trade; (ii) rebates, credits or other reimbursements actually paid; (iii) taxes
on sales (such as sales or use taxes) to the extent added to the sales price and
set forth separately as such in the total amount invoiced; (iv) value added
taxes when included as part of the sales price and not refunded to the payor;
(v) freight, insurance, and other transportation charges to the extent added to
the sales price and set forth separately as such in the total amount invoiced;
and (vi) amounts repaid or credited by reason of rejections, defects or returns
or

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

because of retroactive price reductions. Net Sales shall not include sales of a
500mg Product or a 1000mg Product between or among BLS, its Affiliates,
sub-licensees or assigns.

 

1.23                           “Party” shall mean Depomed or BLS, and Parties
shall mean Depomed and BLS.

 

1.24                           “Patent Rights” shall mean any patent application
or issued patent covering 500mg Product or any improvement to 500mg Product or
any methods for making or using 500mg Product or any improvement to such
methods, which patents or patent applications are owned by or licensed to
Depomed as of the date hereof or which are developed or acquired by or licensed
to Depomed during the term of this Agreement, in the Territory, including any
addition, continuation, continuation-in-part, or division thereof or any
substitute application thereof, any reissue or extension of any such patent, and
any confirmation patent, registration patent revalidation patent, or patent of
addition based on any such patent, and includes without limitation the Canadian
patents and patent applications set forth in Schedule 1.24(a). “Foreign Patent
Rights” shall mean any patent application or issued patent covering 500mg
Product or any improvement to 500mg Product or any methods for making or using
500mg Product or any improvement to such methods, which patents or patent
applications are owned by or licensed to Depomed as of the date hereof or which
are developed or acquired by or licensed to Depomed during the term of this
Agreement, in the United States, including any addition, continuation,
continuation-in-part, or division thereof or any substitute application thereof,
any reissue or extension of any such patent, and any confirmation patent,
registration patent revalidation patent, or patent of addition based on any such
patent, and includes without limitation the United States patents and patent
applications set forth in Schedule 1.24(b).

 

1.25                           “Regulatory Data” shall mean all information and
data necessary to obtain or maintain Regulatory Approval for 500mg Product in
the Territory, including post-approval reports, filings and submissions and
shall include, but not be limited to, any Clinical Information required for that
purpose.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.26                           “Regulatory Approval” shall mean the permission
or consent granted by any relevant Regulatory Authority for the Marketing of a
500mg Product in the Territory, and includes all of the contents of the
Application for Regulatory Approval as approved by that Regulatory Authority.

 

1.27                           “Regulatory Authority” shall mean, in respect of
any country, any government or other agency responsible for the issuance of
approval to Market pharmaceutical products in or sold from that country,
including without limitation the TPD.

 

1.28                           “Substitute Product” shall mean any once daily
oral formulation containing between 400 mg and 600 mg of Active Ingredient as
the sole active ingredient and utilizing technology other than the
AcuForm Delivery Technology and that does not infringe a Valid Claim.

 

1.29                           “Supply Agreement” shall mean the Supply
Agreement, dated as of the Effective Date, between Depomed and BLS relating,
inter alia, to the 1000mg Product.

 

1.30                           “Technical Information” shall mean all Know-How,
and all trade secrets, inventions, data and technology relating to the 500mg
Product, and any improvements and modifications to any of the foregoing, and
includes, without limitation, processes and analytical methodology used in the
development, testing, analysis and manufacture of the 500mg Product, and
medical, clinical, toxicological and other scientific data relating to the 500mg
Product.

 

1.31                           “Territory” shall mean the country of Canada.

 

1.32                           “TPD” means the Therapeutic Products Directorate
— Health Canada or any successor Canadian governmental agency performing similar
functions with respect to pharmaceutical products.

 

1.33                           “Valid Claim” shall mean a claim of (a) an
unexpired issued patent falling within Patent Rights, which claim shall not have
been withdrawn, cancelled, disclaimed or held invalid

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

by a court, tribunal, arbitrator or governmental agency of competent
jurisdiction in a final or unappealed or unappealable decision or (b) of any
patent application that has not been cancelled, withdrawn or abandoned, or has
been pending for more than seven years.

 


2.                                      DEVELOPMENT AND DEVELOPMENT COSTS


 

2.1                                 Depomed shall have no obligations to
perform, or incur any expense with respect to, any research or development with
respect to the 500mg Product.

 


3.                                      DISCLOSURE OF INFORMATION AND REPORTING


 

3.1                                 During the term of this Agreement, each
Party shall disclose to the other, in confidence under the terms of Article 10
hereof, Technical Information and Clinical Information, and copies of
correspondence with any Regulatory Authority (whether inside or outside of the
Territory), as the same shall become available, including information and
correspondence relating to the safety and efficacy of 500mg Product and any
regulatory problems relating thereto, all to the extent necessary or useful to
enable the receiving Party to Manufacture or Market the 500mg Product.

 

3.2                                 Appropriate representatives of the Parties
will meet (in person or by video or telephone conference) from time to time, but
at least quarterly, to discuss regulatory affairs, marketing and
commercialization of 500mg Product in Canada and the United States. Within two
(2) weeks after the Effective Date, each Party shall designate a representative
to coordinate the meetings contemplated by this Section 3.2.

 


4.                                      LICENSE OF PRODUCT


 

4.1                                 Depomed hereby grants to BLS an exclusive
license in the Territory under the Patent Rights, Know-How and Technical
Information, with the right, subject to Section 4.3, to grant sublicenses of the
same scope as the license granted by this Agreement, or to

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

appoint a Distributor, to Manufacture and Market 500mg Product in, and import
500mg Product into, the Territory.

 

4.2                                 Depomed hereby grants to BLS a non-exclusive
license under the Foreign Patent Rights, Know-How and Technical Information,
with the right, subject to Section 4.3, to grant sublicenses of the same scope
as the license granted by this Section 4.2, to Manufacture 500mg Product in the
United States or Puerto Rico for export to the Territory for sale in the
Territory in compliance with this Agreement.

 

4.3                                 BLS may grant sub-licenses under Section 4.1
or Section 4.2 with respect to the Manufacturing of the 500mg Product (i) to any
Affiliate of BLS without consent, and (ii) to no more than two third parties,
simultaneously, with the prior written consent of Depomed, which consent shall
not be unreasonably delayed or withheld. BLS shall not grant further
sub-licenses without the consent of Depomed, which may be granted in Depomed’s
discretion. The Parties acknowledge that 500mg Product will initially be
manufactured for BLS by MOVA Pharmaceutical Corporation (“MOVA”) pursuant to a
supply agreement between BLS and MOVA. Depomed acknowledges that BLS has granted
a sublicense to MOVA under the Prior Agreement and consents to the continuation
of that sub-license pursuant to Section 4.2 of this Agreement.

 

4.4                                 BLS shall have the right to market and sell
500mg Product under any trademark or trademarks that BLS chooses and has the
legal right to use, whether now or hereafter acquired or developed. Nothing
herein shall be deemed to give either Party any rights to the trademarks of the
other Party. BLS may freely refer to the trademark “AcuForm” with respect to
500mg Product so long as it is used in a form that is approved by Depomed and
protects the proprietary interests of Depomed in such trademark. BLS shall
endeavour to indicate in any promotional and marketing materials for the 500mg
Product that the 500mg Products incorporates the AcuForm Delivery Technology,
unless BLS determines in its sole discretion that the use of the trademark
“AcuForm” may infringe a third party’s trademark in the Territory; provided,
however, that BLS may deplete its existing stock of

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

promotional and marketing materials that does not contain any reference to the
AcuForm Delivery Technology.

 


5.                                      ROYALTIES


 

500mg Product Royalties

 

5.1                                 In consideration for the license granted
herein, and subject to the other provisions of this Article 5 of this Agreement,
BLS shall pay to Depomed an earned royalty of six percent of Net Sales which are
Net Sales of 500mg Product. Notwithstanding the foregoing, the earned royalty
payable under this Agreement in respect of Net Sales which are Net Sales of
500mg Product shall be increased to ten percent of such Net Sales in the event
that the 1000mg Approval is not obtained on or before June 30, 2007 (whether or
not the failure to obtain the 1000mg Approval constitutes a breach or default
under the Supply Agreement), and shall apply to all Net Sales of the 500mg
Product made from [***] until 1000mg Approval is obtained. If any delay in the
obtaining of 1000mg Approval is due to Depomed’s failure to comply with
Section 2.8 of the Supply Agreement, the increase in royalty shall not take
effect on [***], but shall be delayed for a period of time equivalent to the
length of any delay that is due to Depomed’s non-compliance with Section 2.8 of
the Supply Agreement.

 

5.2                                 BLS shall pay the earned royalties required
by Section 5.1, in respect of the Net Sales of the 500mg Product in the
Territory until:

 

(a)                                  the expiry of [***] from the first
commercial sale of 500mg Product in the Territory; or

 

(b)                                 the 500mg Product is no longer covered by a
Valid Claim ,

 

whichever is later.

 

5.3                                 If at any time during the term of this
Agreement, 500mg Product is not, or is no longer, covered by a Valid Claim, but
the [***] period referred to in Section 5.2(a) has not

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

expired in the Territory, then the Net Sales of 500mg Product in the Territory
that are subject to payment of earned royalty shall be reduced to one-half of
such actual Net Sales.

 

5.4                                 Upon the expiration of the obligations of
BLS to make the royalty payments required by Sections 5.1, 5.2 or 5.3 in the
Territory, the licenses granted to BLS in Sections 4.1 and 4.2 shall become
perpetual, fully paid-up, and royalty free.

 

1000mg Product Royalties

 

5.5                                 In consideration for the license granted
herein, and subject to the other provisions of this Article 5 of this Agreement,
BLS shall pay to Depomed an earned royalty of one percent of Net Sales which are
Net Sales of 1000mg Product.

 

5.6                                 BLS shall pay the earned royalties required
by Section 5.5, in respect of the Net Sales of the 1000mg Product in the
Territory until the expiry of [***] from the first commercial sale of the 1000mg
Product in the Territory.

 

Reduction of Royalties

 

5.7                                 In the event that a court or governmental
agency compels BLS to grant a sub-license to any third party for 500mg Product
in the Territory under terms or conditions more favorable than those contained
herein, BLS shall automatically have the benefit of the more favorable terms
with respect to all sales of 500mg Product in the Territory.

 

Royalty Reports and Payments

 

5.8                                 Within ten (10) days after the end of each
calendar month, BLS shall deliver a report to Depomed specifying the gross sales
of the 500mg Product sold by BLS, its Affiliates, sub-licensees or distributors
in that calendar month in the Territory.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

5.9                                 Within fifteen (15) days after the end of
each calendar quarter, BLS shall submit to Depomed a report setting forth
separately the Net Sales of 500mg Product and the 1000mg Product sold during
said calendar quarter in the Territory, the calculation of earned royalties
payable for such calendar quarter, and the basis for any reduction in those
earned royalties taken pursuant to this Agreement. Earned royalty payments
hereunder shall be made within forty-five days following the end of each
calendar quarter, and each payment shall include royalties which shall have
accrued during said calendar quarter.

 

5.10                           No multiple royalties shall be payable because
the 500mg Product, or the 1000mg Product, or their respective manufactures, use
or sale is or shall be covered by more than one Patent Right.

 

5.11                           The remittance of royalties payable on Net Sales
in the Territory shall be made to Depomed in United States dollars at the free
market rate of exchange of the currency for the last business day of the
calendar quarter for which the report and payment referred to in Section 5.9 is
applicable, as published in the Wall Street Journal (New York edition), less any
withholding or transfer taxes which are applicable. BLS shall supply Depomed
with proof of payment of any taxes deducted from the royalties payable to
Depomed and paid on Depomed’s behalf.

 

5.12                           If the transfer or the conversion of all or a
part of the remittance into the United States dollar equivalent in any such
instance is not lawful or possible, the payment of such part of the royalties
shall be made by the deposit thereof, in the currency of the country where the
sale on which the royalty was based was made, to the credit and account of
Depomed or its nominee in any commercial bank or trust company of Depomed’s
choice located in that country. Notification of such choice of bank or trust
company shall be given to Depomed at least thirty days prior to the date that
any payment is due. Prompt notice of deposits by BLS shall be given to Depomed.
Any tax burden levied by any country on

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

payments due or made by BLS to Depomed under this Agreement shall be borne by
Depomed.

 

Records and Audits

 

5.13                           BLS and its Affiliates shall keep and maintain,
and shall cause its Distributors and assigns to keep and maintain, records of
Net Sales. Such records shall be open to inspection by Depomed or, in the case
of Distributors and assigns, by BLS on behalf of Depomed, at any mutually
agreeable time during normal business hours within two years after the royalty
period to which such records relate by an independent certified public
accountant (or the equivalent in countries other than the United States)
reasonably acceptable to BLS but selected by Depomed. Said accountant shall have
the right to examine the records kept pursuant to this Agreement and report
findings of said examination of records to Depomed only insofar as it is
necessary to evidence any error on the part of BLS. This right of inspection
shall be exercised only once for any calendar year. The cost of such inspection
shall be borne by Depomed unless the result of such examination is the
determination that Net Sales have been understated by at least three percent for
any calendar year in which event BLS shall bear the reasonable cost of such
inspection.

 

500mg Product Substitution

 

5.14                           If at any time during the Term of this Agreement
BLS determines that the 500mg Product should not be Marketed in the Territory,
BLS may Market, and authorize any Affiliate of BLS to Market, a Substitute
Product. BLS shall pay to Depomed the royalties that would be required by this
Article 5 if the Substitute Product were a 500mg Product, in respect of all net
sales of that Substitute Product by BLS or by its Affiliate, calculated in a
manner consistent with Section 1.22 of this Agreement. Provided that BLS makes
the payments required by this Agreement in respect of such Substitute Product,
BLS shall not be

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

deemed to be in default of its obligations under this Agreement by reason of
that substitution or its failure to Market the 500mg Product.

 


6.                                      REGULATORY AFFAIRS


 

Regulatory Responsibility

 

6.1                                 During the term of this Agreement, BLS shall
have full control and authority, with full responsibility over,
commercialization of 500mg Product in the Territory, and all such activity shall
be undertaken at BLS’s expense. BLS will use, or will cause an Affiliate of BLS
to use, commercially reasonable efforts in undertaking investigations and
actions required to maintain appropriate governmental approvals to market 500mg
Product in the Territory.

 

6.2                                 BLS shall bear responsibility for, and shall
bear all costs related thereto, to take such actions as may be necessary, in
accordance with accepted business practices and legal requirements, to obtain
and maintain the authorization and/or ability to Market the 500mg Product in the
Territory. Notwithstanding the foregoing, BLS shall be entitled to allow any
Regulatory Approval or other authorization to Market the 500mg Product to expire
or lapse, and to discontinue Marketing the 500mg Product, if, as a consequence
of any changes to any applicable laws or regulations, any Regulatory Authority
requires any changes to the Marketing of the 500mg Product, the Manufacturing
process for the 500mg Product, or to the 500mg Product specifications that BLS
does not want to make (each an “Unforeseen Requirement”). If BLS discontinues
the Marketing of the 500mg Product as a result of an Unforeseen Requirement,
Depomed can terminate this Agreement with respect to 500mg Product, and itself
Market the 500mg Product in the Territory, upon reimbursement of BLS for all
regulatory and other fees associated with transfer of the 500mg Product to
Depomed. BLS shall notify Depomed at least ninety days in advance of
discontinuing the Marketing of the 500mg Product as a result of an Unforeseen
Requirement.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

6.3                                 BLS shall have the responsibility, and shall
bear all costs related to, communications with any government agencies to
satisfy its requirements regarding the authorization and/or continued
authorization to Market the 500mg Product in commercial quantities in the
Territory. Depomed shall promptly notify BLS of any inquiry or other
communication that it receives from the TPD concerning the 500mg Product. BLS
shall handle all communications with the TPD concerning the 500mg Product,
including but not limited to reporting adverse reactions and responding to any
inquiries concerning advertising or promotional materials, and shall provide
copies of all such communication to Depomed. Depomed, however shall be able to
communicate with such governmental agency regarding the 500mg Product if:

 

(a)                                  Such communication is necessary to comply
with the terms of this Agreement or the requirements of any law, governmental
order or regulation;

 

(b)                                 Depomed, if practical, made a request of
such agency to communicate with BLS instead, and such agency refused such
request; or

 

(c)                                  Such communication relates to the
AcuForm Delivery Technology generally (and not specifically to the 500mg
Product); provided, however, that before making any communication under (a),
(b) or (c) of this Section, Depomed shall give BLS notice as soon as possible of
Depomed’s intention to make such communication, and BLS shall be permitted to
accompany Depomed, take part in any such communications and receive copies of
all such communications.

 

6.4                                 BLS shall be responsible for handling all
complaints from customers in the Territory relating to adverse reaction reports,
adverse events, and recall activities with respect the 500mg Product and the
1000mg Product. Depomed shall promptly notify BLS of any such complaints
received by Depomed.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Adverse Reaction Reports

 

6.5                                 During the Term of this Agreement, each
Party shall promptly notify the other of all information required to be reported
to the FDA or TPD coming into its possession concerning side effects, injury,
toxicity or sensitivity reaction including unexpected increased incidence and
severity thereof associated with commercial or clinical uses, studies,
investigations or tests (animal or human) with the 500mg Product and the 1000mg
Product, throughout the world, whether or not determined to be attributable to
the 500mg Product or the 1000mg Product(“Adverse Reaction Reports”). Such
adverse reaction reports shall be transmitted so that they are received by the
receiving Party within three (3) business days after receipt by the transmitting
Party, or such other reporting period as may be required to enable the receiving
Party to comply with all applicable laws. All such communications shall be held
in confidence by the Parties and shall be subject to the terms of Article 10
hereof.

 

Withdrawal of Regulatory Approval

 

6.6                                 Subject to the provisions of Section 6.2,
the Parties acknowledge and agree that “Cause” shall be deemed to exist pursuant
to Section 14.2 of this Agreement upon any breach of the provisions of this
Agreement by BLS that results in the withdrawal of the Regulatory Approval
pertaining to 500mg Product if BLS does not immediately thereafter Market a
Substitute Product in the Territory, or, if BLS has been Marketing a Substitute
Product in lieu of the 500mg Product, and the Regulatory Approval of that
Substitute Product is withdrawn, if BLS does not immediately thereafter Market
another Substitute Product in the Territory.

 

Rights of Reference

 

6.7                                 BLS shall have the right to use any
Regulatory Data relating to the 500mg Product at any time after the Effective
Date for the purpose of obtaining Regulatory Approval of the

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1000mg Product or a Substitute Product in the Territory. Except as set forth in
the immediately preceding sentence, BLS shall not have the right to use any
Regulatory Data relating to the 500mg Product for any purpose other than
maintaining the Regulatory Approval of the 500mg Product or a Substitute Product
in the Territory.

 

6.8                                 Depomed shall be entitled to use the
Regulatory Data at any time after the Effective Date for the purpose of
obtaining regulatory approval of the 500mg Product in jurisdictions outside of
the Territory.

 


7.                                      TECHNOLOGY TRANSFER; MANUFACTURING;
BATCH RELEASE


 

Technology Transfer to BLS

 

7.1                                 The Parties acknowledge and agree that
Depomed has transferred to BLS all Technical Information that Depomed was
required to transfer to BLS pursuant to the Prior Agreement. BLS shall use the
Technical Information only in accordance with this Agreement and shall not use
it for any other purpose.

 


8.                                      PATENTS, INFRINGEMENT


 

Infringement

 

8.1                                 If either Party determines that any of the
Patent Rights have been infringed by the Manufacture or Marketing in the
Territory of a product containing metformin as its sole active ingredient, such
Party shall give to the other Party notice of such alleged infringement, in
which event BLS may at its discretion take such steps as it may consider
necessary to prosecute such infringement. BLS may not settle any such litigation
in a manner that adversely affects the rights of Depomed hereunder without the
consent of Depomed, which consent shall not be unreasonably withheld. Depomed
shall have the right, at its own expense, to be represented by counsel in any
such litigation. If BLS, after such notice, elects not to bring suit, it shall
notify Depomed of such election within thirty

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

days after receipt of such notice and Depomed shall then have the right to bring
suit at its own expense. Depomed shall also have the right to bring suit if BLS
fails to institute suit within ninety days from the date of the original notice
of infringement by Depomed. In furtherance and not in limitation of the
foregoing provisions of this Section 9.1, Depomed may at its discretion take
such steps as it may consider necessary to prosecute any infringement of any
patent or other intellectual property rights owned or Controlled by Depomed by
the Manufacture or Marketing outside of the Territory of any product containing
metformin as the sole active ingredient, and BLS shall have no right to
prosecute, or otherwise participate in the prosecution of, any such
infringement.

 

8.2                                 In any litigation brought by BLS under
Section 8.1, BLS shall notify Depomed of the commencement of that litigation and
shall have the right to use and sue in Depomed’s name, and Depomed shall have
the right, at its own expense, to be represented by counsel. In any such
litigation, Depomed may elect by notice to BLS to share equally with BLS the
costs of such litigation (including any costs incurred by Depomed prior to the
Effective Date) in exchange for the right to share equally with BLS in any
recovery of damages resulting from such litigation. Such election by Depomed
shall be made not later than 60 days from the date such litigation is commenced.
BLS may not settle any such litigation in a manner that adversely affects the
rights of Depomed hereunder without Depomed’s consent, which consent shall not
be unreasonably withheld.

 

8.3                                 In any litigation brought by Depomed
following an election by BLS pursuant to Section 8.1 not to bring suit, Depomed
shall notify BLS of the commencement of that litigation and shall have the right
to use and sue in BLS’s name, and BLS shall have the right, at its own expense,
to be represented by counsel. In any such litigation, BLS may elect by notice to
Depomed to share equally with Depomed the costs of such litigation in exchange
for the right to share equally with Depomed in any recovery of damages resulting
from such litigation. Such election by BLS shall be made not later than 60 days
from the date of the commencement of any such action. Depomed may not settle any

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

such litigation in a manner that adversely affects the rights granted to BLS
under this Agreement without BLS’s consent.

 

8.4                                 BLS shall have the first right to institute
proceedings under the Patented Medicines (Notice of Compliance) Regulations. BLS
shall add Depomed or any Affiliate of Depomed as a party to any such litigation
if required to do so by any applicable Law. BLS’s attorneys shall represent both
BLS and Depomed in any such litigation, and BLS shall have sole control over any
such proceedings. Depomed may retain its own lawyers at its own expense to
advise Depomed with respect to the conduct of the litigation by BLS. Depomed
shall fully co-operate with BLS, at the expense of BLS, and shall cooperate with
BLS in the prosecution of such litigation. If BLS fails to exercise its
exclusive right to take appropriate steps under the Patented Medicines (Notice
of Compliance) Regulations, within thirty (30) days after a Notice of Allegation
under the Patented Medicines (Notice of Compliance) Regulations is served on
BLS, Depomed shall be entitled to take any such steps, and may do so in the name
of BLS, if necessary.

 

Infringement of Third Party Patents

 

8.5                                 In the event of a judgment in any suit
requiring BLS to pay damages or a royalty to a third party in respect of the
500mg Product or in the event of a settlement of such suit or threatened suit
consented to by Depomed (which consent shall not be unreasonably withheld)
requiring damages or royalty payments to be made in respect of the 500mg
Product, the future royalty payments due to Depomed pursuant to Article 5 in
respect of the 500mg Product shall be reduced by the full amounts due under the
requirement of such Final Judgment or under the terms of such settlement, until
the full amount of such judgment or settlement has been recovered by BLS.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


9.                                      OWNERSHIP OF INVENTIONS AND KNOW-HOW


 

Ownership of Intellectual Property Rights

 

9.1                                 Rights in and/or title to all Inventions
made prior to the Effective Date shall be governed by the Prior Agreement.

 

9.2                                 All Inventions made by BLS or by Depomed in
the performance of their respective obligations under this Agreement shall be
owned as follows:

 

(a)                                  any such Inventions relating to the
formulations of the 500mg Product, to the AcuForm Delivery Technology, or to any
process for manufacturing the 500mg Product shall belong to Depomed; and

 

(b)                                 any such Inventions relating to the clinical
use of the 500mg Product shall belong the Party making such Invention.

 

9.3                                 BLS shall have the exclusive right to use,
within the Territory, any Invention relating to the clinical use of the 500mg
Product that is subject to Section 9.2(b) and that is owned or controlled by
Depomed. Depomed shall have the exclusive right to use, outside the Territory,
any Invention relating to the clinical use of the 500mg Product that is subject
to Section 9.2(b) and that is owned or controlled by BLS.

 

9.4                                 The determination of inventorship for
Inventions shall be made in accordance with applicable laws relating to
inventorship set forth in the patent laws of the United States (Title 35, United
States Code).

 

9.5                                 Except as expressly provided in this
Agreement, each joint owner may make, use, sell, keep, license, assign, or
mortgage any jointly owned Inventions, and otherwise undertake all activities a
sole owner might undertake with respect to such inventions, to the extent of the
joint owner’s interest therein, without the consent of and without accounting to
the other joint owner.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

9.6                                 Each of BLS and Depomed shall cause any
inventor of any Invention employed by BLS or Depomed respectively to assign any
and all rights that any such inventor may have in any such Invention to BLS or
to Depomed, as contemplated by this Agreement, and shall at no further cost to
BLS execute any documents that may reasonably be required to apply for and to
obtain any such patents.

 

Disclosure of Inventions

 

9.7                                 Each of Depomed and BLS shall endeavour to
advise the other of any Inventions and of any patent applications that it
intends to file that may be subject to the provisions of this Article 9, as
promptly as possible, to arrange, to the fullest extent possible, for
simultaneous filing of applications where appropriate and to avoid as much as
possible any disclosure that may be considered to be prior art to an application
filed by the other Party. If at any time during the term of this Agreement it
appears that any further agreement between the Parties is reasonably required to
assist in obtaining patent protection for the 500mg Product, the Parties shall
act diligently and reasonably to negotiate the terms of, and enter into, such an
agreement.

 

Filing and Prosecution of Patent Applications by BLS

 

9.8                                 BLS shall have right and the responsibility
for filing, prosecuting and maintaining patents and patent applications for all
Inventions owned by BLS.

 

9.9                                 BLS shall advise Depomed in writing of its
plans to file patent applications for any such Invention, and of the countries
in which BLS intends to file such applications. Depomed may at its own expense
file an application for any Invention in any country in respect of which BLS has
not indicated it will file an application. Any such application filed by Depomed
and any patent issuing therefrom shall be filed in the name of the inventors or
of BLS and shall at the request of Depomed be assigned to Depomed.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Filing and Prosecution of Patent Applications by Depomed

 

9.10                           Depomed shall have right and the responsibility
for filing, prosecuting and maintaining patents and patent applications for all
Inventions owned by Depomed in the Territory. Depomed shall disclose to BLS the
complete texts of all patent applications filed by Depomed that relate to the
500mg Product owned by Depomed, as well as all information received concerning
the institution or possible institution of any interference, opposition,
re-examination, reissue, revocation, nullification or any official proceeding
involving such a patent application anywhere in the world. BLS shall have the
right to review all such pending applications and other proceedings and make
recommendations to Depomed concerning such applications. Depomed shall keep BLS
promptly and fully informed of the course of patent prosecution or other
proceedings relating to any such invention, and shall provide to BLS copies of
any substantive communications submitted to or received from patent offices
throughout the world.

 

9.11                           BLS shall have the right to assume responsibility
for any patent or patent application filed in the Territory relating to the
500mg Product that Depomed intends to abandon or otherwise cause or allow to be
forfeited. Depomed shall give BLS reasonable written notice prior to abandonment
or other forfeiture of any patent or patent application so as to permit BLS to
exercise its rights under this Section at its own expense.

 


10.                               CONFIDENTIALITY


 

10.1                           Each of BLS and Depomed shall maintain all
Technical Information and Clinical Information, and any other information about
this Agreement and the businesses or affairs of the other relating to each of
the 500mg Product and the 1000mg Product, in confidence, and shall not at any
time disclose any such information to persons other than their Affiliates,
officers, employees, agents, consultants, advisers, and licensees and potential
sub-licensees, except where permitted by this Agreement, and only to the extent
necessary for the purposes of this Agreement. BLS and Depomed shall use such

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

information only to the extent necessary or permitted by this Agreement, or
required by law. BLS and Depomed shall take all reasonable steps to ensure that
their respective Affiliates, agents, officers, employees, representatives,
consultants, advisors and licensees and potential licensees and sub-licensees
maintain the obligations of confidence imposed on BLS and Depomed by this
Agreement.

 

10.2                           Section 10.1 shall not apply to any Technical
Information or Clinical Information that:

 

(a)                                  was known to BLS at the time of its
disclosure by Depomed;

 

(b)                                 has been published or is otherwise within
the public knowledge or is generally known to the public;

 

(c)                                  has come into the public domain without any
breach of this Agreement;

 

(d)                                 became known or available to BLS from a
source having the right to make such disclosure to BLS and without restriction
on such disclosure to BLS;

 

(e)                                  is disclosed to the public and is generally
available to the public as a result of compliance with any applicable law or
regulation;

 

(f)                                    is disclosed as the result of any
applications for patents relating to the 500mg Products anywhere in the world;
or

 

(g)                                 after Regulatory Approval of the 500mg
Product is reasonably required by BLS for the Marketing of the 500mg Product in
the Territory

 

10.3                           Each Party acknowledges that improper use or
disclosure of information of the other Party that must be kept in confidence
under Section 10.1 above would cause substantial harm to the other Party (in
particular in barring patent protection for that Party’s technology), and that
such harm could not be remedied by the payment of damages alone. Accordingly,
each Party will be entitled to preliminary and permanent injunctive relief

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and other equitable relief for any breach of this Article 10 by the other Party,
without prejudice to all other remedies available at law or in equity.

 


11.                               REPRESENTATIONS AND WARRANTIES;
NON-COMPETITION; EXPORTATION


 

Representations and Warranties of Depomed

 

11.1                           Depomed hereby warrants and represents to BLS
that:

 

(a)                                  to Depomed’s knowledge, Depomed has full
right, title, and interest in and to or the right to practice all presently
existing Patent Rights, Foreign Patent Rights, Know-How, and Technical
Information relating to 500mg Product;

 

(b)                                 subject only to the BMS Settlement
Agreement, there are no outstanding written or oral agreements inconsistent with
this Agreement; and

 

(c)                                  subject only to the BMS Settlement
Agreement, to Depomed’s knowledge, it is empowered and has the right to enter
into this Agreement and to grant the licenses provided herein without burdens,
encumbrances, restraints, or limitations of any kind which could adversely
affect the rights of BLS under this Agreement; and

 

(d)                                 Depomed has no knowledge of any patents or
patent applications owned by a third party and not licensed to Depomed that
would be infringed by the practice of the presently existing Patent Rights,
Foreign Patent Rights, Know-How or Technical Information or by the Manufacture
or Marketing of the 500mg Product in the Territory or by the Manufacture of the
500mg Product in the United States (including Puerto Rico), nor has Depomed
received any claims by third parties with respect to such matters.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)                                  subject only to the BMS Settlement
Agreement, Depomed has no knowledge of any claim that any third party asserts
ownership rights in any of the Patent Rights, Foreign Patent Rights, Know-How,
and Technical Information,

 

(f)                                    Depomed has no knowledge that Depomed’s
or its subsidiaries’ use of any of the Patent Rights, Foreign Patent Rights,
Know-How, or Technical Information infringes any right of any third party.

 

(g)                                 except for general disclosures that have not
been and will not be in detail sufficient to enable the recipient to Manufacture
the 500mg Product, and to Depomed’s knowledge, Depomed’s Technical Information
has not been disclosed to others, and will not be disclosed to persons other
than BLS, except pursuant to appropriate confidentiality agreements or to the
extent disclosed in the patents, or as otherwise expressly permitted by this
Agreement.

 

Mutual Representations and Warranties

 

11.2                           Each Party hereby represents and warrants to the
other Party as follows:

 

(a)                                  It is a corporation (in the case of
Depomed) or a society with restricted liability (in the case of BLS) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. It has all requisite power and authority to
carry on its business and to own and operate its properties and assets. The
execution, delivery and performance of this Agreement have been duly authorized
by its Board of Directors;

 

(b)                                 There is no pending or, to its knowledge,
threatened litigation involving it which would have any material adverse effect
on this Agreement or on its ability to perform its obligations hereunder; and

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  There is no indenture, contract, or
agreement to which it is a party or by which it is bound which prohibits or
would prohibit the execution and delivery by it of this Agreement or the
performance or observance by it of any material term or condition of this
Agreement.

 

Non-Competition

 

11.3                           Depomed covenants and agrees with BLS that,
during the term of this Agreement, Depomed shall not, in the Territory, whether
for its own or any Affiliate’s account or for the account or benefit of any
third party, make, have made, use, import, offer for sale, sell, or otherwise
commercialize any product that includes the Active Ingredient (or any other
salt, chiral forms or metabolites thereof) as its sole active ingredient except
as contemplated by this Agreement, or authorize, permit or assist any other
person to do any of the foregoing, except as permitted by this Agreement.

 

11.4                           The provisions of Section 11.3 shall not apply to
the Manufacture or Marketing by Depomed of the 500mg Product if this Agreement
is terminated by Depomed with respect to the 500mg Product, or if Depomed
acquires or re-acquires the right to the 500mg Product from BLS pursuant to this
Agreement.

 

Exportation of 500mg Product

 

11.5                           To the extent legally permissible, BLS shall, and
shall cause its Affiliates to, use commercially reasonable efforts to prevent
the exportation of the 500mg Product outside of the Territory. BLS shall not,
and shall cause it Affiliates not to, directly or indirectly, in any manner
whatsoever, enter into or engage in the Marketing of the 500mg Product outside
the Territory, and shall not sell the 500mg Product to any person or entity whom
BLS or an Affiliate of BLS has reason to believe may sell or who, to the
knowledge of BLS or an Affiliate of BLS, has in the past sold the 500mg Product
outside the Territory (any such sale, an “Unauthorized Sale”). BLS shall
promptly use commercially

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

reasonable efforts to take any action reasonably available to BLS, and shall
within sixty (60) days after any Unauthorized Sale has come to the attention of
BLS or an Affiliate of BLS, initiate all steps lawfully available to BLS in the
Territory, to prevent such Unauthorized Sales.

 

11.6                           Depomed and its Affiliates in the United States,
shall use commercially reasonable efforts to take steps lawfully and reasonably
available to them to prevent or reduce Unauthorized Sales.

 


12.                               INDEMNIFICATION


 

Indemnification of Depomed

 

12.1                           Subject to the provisions of Section 12.2, BLS
shall indemnify and hold harmless Depomed and its officers, directors, employees
and agents against and from any losses, damages, injuries, liabilities, claims,
demands, settlement, judgments, awards, fines, penalties, taxes, fees, charges,
or expenses (including reasonable attorneys’ fees) of Depomed or any of its
officers, directors, employees or agents arising from or relating to:

 

(a)                                  The breach or inaccuracy in any material
respect of any BLS representation or warranty contained in Article 11 of this
Agreement;

 

(b)                                 Any claim that 500mg Product packaging,
labels, inserts and marketing and sales materials, other than the
Acuform trademark, infringe a trademark, trade dress or copyright of a third
party in the Territory;

 

(c)                                  Any injury or alleged injury to any person
(including death) or to the property of any person not a party hereto arising
out of the gross negligence or intentional act or omission of BLS or its
employees or agents relating to the manufacture or sale of 500mg Product;

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(d)                                 Any injury or alleged injury to any person
(including death) or to the property of any person not a party hereto arising
out of the use of the 1000mg Product in the Territory;

 

(e)                                  The use, manufacture, promotion, marketing
and sale of 500mg Product by BLS, its Affiliates, its sublicensees, distributors
and customers; or

 

(f)                                    The enforcement of Depomed’s
indemnification rights hereunder.

 

Indemnification of BLS

 

12.2                           Depomed shall indemnify and hold harmless BLS and
its officers, directors, employees and agents against and from any losses,
damages, injuries, liabilities, claims, demands, settlement, judgments, awards,
fines, penalties, taxes, fees, charges or expenses (including reasonable
attorneys’ fees) of BLS or a third party arising from or relating to:

 

(a)                                  The breach or inaccuracy in any material
respect of any Depomed representation, warranty or covenant contained in
Article 11 of this Agreement;

 

(b)                                 Any injury or alleged injury to any person
(including death) or to the property of any person not a party hereto arising
out of the gross negligence or intentional act or omission of Depomed or its
employees or agents relating to 500mg Product; or

 

(c)                                  Any injury or alleged injury to any person
(including death) or to the property of any person not a party hereto arising
out of the use of the AcuForm Delivery Technology in the 500mg Product; or

 

(d)                                 The enforcement of BLS’s indemnification
rights hereunder.

 

12.3                           If any indemnified Party intends to claim
indemnification under this Article 12 it shall promptly notify the other Party
in writing of such alleged claim. The indemnifying Party shall have the sole
right to control the defense and settlement thereof. The indemnified

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Party shall cooperate with the indemnifying Party and its legal representatives
in the investigation of any action, claim or liability covered by this
Article 12. The indemnified Party shall not, except at its own cost, voluntarily
make any payment or incur any expense with respect to any claim or suit without
the prior written consent of the indemnifying Party. In addition, the
indemnifying Party shall be subrogated to the rights of the indemnified Party
against any third party, and such indemnified Party hereby assigns to the
indemnifying Party all claims, causes of action and other rights that the
indemnified Party may then have against any third party, including Affiliates
and sublicensees, with respect to the claim, suit or proceeding. Conversely, and
without in any way limiting the obligation of either Party to indemnify the
other Party as herein provided, to the extent that any Party shall fail to
perform its indemnification obligations under Section 12.1 or Section 12.2, such
Party owing a duty of indemnification hereby assigns to the indemnified Party to
whom indemnification is owed all claims, cause of action and other rights that
the Party owing such duty may then have against any third party, including
Affiliates and sublicensees with respect to the claim, suit or proceeding.

 


13.                               TERM


 

Unless sooner terminated as herein provided, this Agreement shall become
effective on the Effective Date and shall continue in effect thereafter until it
is terminated in accordance with the terms hereof.

 


14.                               EXPIRY AND TERMINATION


 

14.1                           Unless earlier terminated pursuant to
Section 14.2 below, this Agreement shall not expire.

 

14.2                           At any time during the Term of this Agreement,
either BLS or Depomed may terminate this Agreement with respect to the 500mg
Product or the 1000mg Product if the other Party is in material breach or
default in the performance or observance of any of the provisions of this
Agreement applicable to it and relating to the product in respect of which
termination of this Agreement is sought, and such breach or default is not cured

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

within sixty days (or thirty days in the case of failure to make royalty or
other payments due hereunder) after the giving of notice by the Party specifying
such breach or default.

 

14.3                           At any time during the Term of this Agreement,
either BLS or Depomed may terminate this Agreement forthwith for cause, as
“Cause” is described below, by giving written notice to the other Party. “Cause”
for termination by one Party of this Agreement shall be deemed to exist if, with
respect to the other Party:

 

(a)                                  (i) a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
instituted by such Party, or such Party shall consent to the entry of any order
for relief in an involuntary case under any such law; (ii) a general assignment
for the benefit of creditors shall be made by such Party; (iii) such Party shall
consent to the appointment of or possession by a receiver, liquidation, trustee,
custodian, sequestrator or similar official of the property of such Party or of
any substantial part of its property; or (iv) such Party shall adopt a directors
resolution in furtherance of any of the foregoing actions specified in this
subsection (a); or

 

(b)                                 a decree or order for relief by a court of
competent jurisdiction shall be entered in respect of such Party in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, trustee,
sequestrator or other similar official of such Party to wind up or liquidate its
affairs, and any such decree or order shall remain unstayed or undischarged and
in effect for a period of sixty days.

 

14.4                           Upon termination by Depomed pursuant to
Section 14.2 or for Cause, BLS shall, at the request of Depomed, assign to
Depomed the Regulatory Approval for the 500mg Product in the Territory, within
ten (10) days after Depomed has paid to BLS all of the costs incurred by BLS in
obtaining Regulatory Approval of the 500mg Product in the Territory.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

14.5                           Except as set forth in Sections 14.1 and 14.4,
upon termination of this Agreement pursuant to Sections 14.2 or 14.3, the rights
and licenses granted to BLS in Sections 4.1, 4.2, 4.3 and 4.4 of this Agreement
shall terminate. Notwithstanding such termination, and subject to the terms and
conditions of this Agreement, BLS may dispose of, by sale or otherwise, any
remaining inventory of 500mg Product that BLS may have in its possession or
control on the date of termination.

 

14.6                           Termination shall not release BLS or Depomed from
any obligations or liabilities that matured prior to termination, including
without limitation the obligations of BLS to make any payments owing at the time
of termination through the date of termination. If the terms of this Agreement
expressly state that a right or obligation shall survive expiration or
termination of this Agreement, such right or obligation shall survive expiration
or termination to the degree necessary to allow complete fulfilment or discharge
of the right or obligation. The provisions of Sections 9.1 through 9.5, and
Articles 10, 11, 12, and 15 of this Agreement shall survive the expiration or
termination of this Agreement.

 

14.7                           In the event of termination or expiration, each
of Depomed and BLS shall retain ownership of the ideas, inventions, discoveries,
developments, designs, trademarks, trade secrets, improvements, know-how,
process, procedures, techniques, formulae, computer programs, drawings,
technology(ies) and intellectual and industrial property accorded to each under
the terms of this Agreement.

 


15.                               PUBLICITY


 

15.1                           Neither Party will originate any publicity, news
release, public comment or other public announcement, written or oral, whether
to the press, to stockholders, or otherwise, relating to this Agreement, without
the written consent of the other Party, except for such announcement which, in
accordance with the advice of legal counsel to the Party making such
announcement, is required by law or the regulations of the securities exchange
or market on which the disclosing Party’s securities are traded. The Party
making any

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

announcement which is required by law or the regulations of the securities
exchange or market on which the disclosing Party’s securities are traded will,
unless prohibited by law, give the other Party an opportunity to review the
form and content of such announcement and comment before it is made. Either
Party shall have the right to make such filings with governmental agencies as to
the contents and existence of this Agreement as it shall reasonably deem
necessary or appropriate.

 


16.                               ASSIGNABILITY


 

16.1                           This Agreement may be assigned by either Party to
an Affiliate or as part of the sale by either Party of all of its business of
which this Agreement may be a part without the consent of the other Party;
provided, however, that neither Party shall assign this Agreement to an
Affiliate that is not reasonably capable of performing all of its obligations
under this Agreement. Except as permitted by this Section 16.1, Depomed shall
not assign any rights licensed to BLS under this Agreement. BLS may assign,
sublicense, subcontract or delegate, to any Affiliate of BLS reasonably capable
of performing such obligations, all or part of the rights and obligations of BLS
under this Agreement, but in no event shall such assignment, sublicensing,
subcontracting or delegation be deemed to relieve BLS of its liabilities or
obligations to Depomed under this Agreement. BLS expressly acknowledges and
agrees that BLS shall remain fully and unconditionally obligated and responsible
for the full and complete performance of all of BLS’s obligations under the
terms and conditions of this Agreement. This Agreement may not otherwise be
assigned by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.

 

16.2                           No assignment permitted by this Article 16 to an
Affiliate of either Party shall serve to release either Party from liability for
the performance of its obligations hereunder.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


17.                               NOTICES


 

17.1                           All notifications, demands, approvals and
communications required to be made under this Agreement shall be given in
writing and shall be effective when either personally delivered or sent by
facsimile if followed by prepaid air express addressed as set forth below. The
Parties hereto shall have the right to notify each other of changes of address
during the Term of this Agreement.

 

Depomed, Inc.
1360 O’Brien Drive
Menlo Park, California 94025
Attention: President

 

Facsimile: 650-462-9991

 

With a copy to:

 

Heller Ehrman LLP
275 Middlefield Road
Menlo Park, California 94025
Attention:  Matthew Gosling
Facsimile: 650-324-0638

 

Biovail Laboratories International SRL
Chelston Park
Building 2, Collymore Rock
St. Michael BH1
Barbados, West Indies

 

Attention: Mr. Eugene Melnyk, President
Facsimile No.: (246) 437-7085

 

With a copy to:

 

Biovail Corporation
7150 Mississauga Road
Mississauga, Ontario
L5N 8M5

 

Attention:  Vice President and Associate General Counsel
Facsimile: 905 286 3374

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Any such notice mailed as aforesaid shall be deemed to have been received by and
given to the addressee on the date specified on the notice of receipt and
delivery evidenced to the sender.

 


18.                               FORCE MAJEURE


 

18.1                           In the event of any failure or delay in the
performance by a Party of any provision of this Agreement due to acts beyond the
reasonable control of such Party (such as, for example, fire, explosion, strike
or other difficulty with workmen, shortage of transportation equipment,
accident, act of God, or compliance with or other action taken to carry out the
intent or purpose of any law or regulation, or an order or judgment of any court
of competent jurisdiction, whether interim, temporary, interlocutory or
permanent), then such Party shall have such additional time to perform as shall
be reasonably necessary under the circumstances. In the event of such failure or
delay, the affected Party will use its diligent efforts, consonant with sound
business judgment and to the extent permitted by law, to correct such failure or
delay as expeditiously as possible.

 

18.2                           In the event that a Party is unable to
perform any of its obligations under this Agreement by a reason described in
Section 18.1 above, the obligations under this Agreement shall be suspended
during such time of non-performance.

 


19.                               MISCELLANEOUS


 

19.1                           This Agreement, the Manufacturing Transfer
Agreement and the Supply Agreement define the full extent of the legally
enforceable undertakings of the Parties hereto with respect to the Manufacture
and Marketing of the 500mg Product and the 1000mg Product for and in the
Territory as of and after the Effective Date, and with respect to the rights and
obligations of the Parties relating to the subject matter hereof after the
Effective Date, supersedes all previous writings and understandings. No terms or
provisions of this Agreement shall be varied or modified by any prior or
subsequent statement, conduct or act of either of the Parties, except that the
Parties may amend this Agreement by written

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

instruments specifically referring to and executed in the same manner as this
Agreement. Nothing in this Agreement affects any rights or obligations of the
Parties relating to the Manufacture or Marketing of the 500mg Product for or in
the Territory prior to the Effective Date, and except as otherwise expressly
provided by this Agreement, none of the rights or obligations of the Parties
under the Prior Agreement, any amendments thereto or any other agreements
between the Parties relating to the 500mg Product in the Territory prior to the
Effective Date are affected by this Agreement, provided, however, that no such
rights or obligations created or arising prior to the Effective Date shall
continue in force after the Effective Date except as expressly provided in this
Agreement. No promise or representation, written or oral, with respect to the
subject matter hereof which is not set forth explicitly in this Agreement is
intended by either Party to be legally binding. Both Parties acknowledge that in
deciding to enter into this Agreement and to consummate the transactions
contemplated hereby, neither has relied upon any statements or representations,
written or oral, other than those explicitly set forth in this Agreement.

 

19.2                           It is the desire and intent of the Parties that
the provisions of this Agreement shall be enforced to the extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement which substantially affects the commercial basis of this Agreement
shall be determined to be invalid or unenforceable, such provision shall be
amended as hereinafter provided to delete therefrom or revise the portion thus
determined to be invalid or unenforceable. Such amendment shall apply only with
respect to the operation of such provision of this Agreement in the particular
jurisdiction for which such determination is made, provided no unfairness
results. In such event, the Parties agree to use reasonable efforts to agree on
substitute provisions, which, while valid, will achieve as closely as possible
the same economic effects or commercial basis as the invalid provisions, and
this Agreement otherwise shall continue in full force and effect. If the Parties
cannot agree to such revision within sixty days after such invalidity or

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

unenforceability is established, the matter may be submitted by either Party to
arbitration as provided in this Agreement to finalize such revision.

 

19.3                           The waiver by a Party of any single default or
breach or succession of defaults or breaches by the other shall not deprive
either Party of any right under this Agreement arising out of any subsequent
default or breach.

 

19.4                           All matters affecting the interpretation,
validity, and performance of this Agreement shall be governed by the laws of the
State of New York without regard to that state’s conflict of laws rules or
principles.

 

19.5                           Nothing in this Agreement authorizes either Party
to act as agent for the other Party as to any matter. The relationship between
Depomed and BLS is that of independent contractors.

 

19.6                           Any and all disputes between the Parties relating
in any way to the entering into of this Agreement and/or the validity,
construction, meaning, enforceability, or performance of this Agreement or any
of its provisions, or the intent of the Parties in entering into this Agreement,
or any of its provisions arising under this Agreement, except for any disputes
relating to the provisions of Articles 8, 11, 12 and 14, shall be settled by
binding arbitration. Such arbitration shall be conducted at New York, New York,
in accordance with the rules then pertaining of the American Arbitration
Association with a panel of three arbitrators. Each Party shall select one
arbitrator and the two selected arbitrators shall select the third arbitrator.
If the two selected arbitrators cannot agree on a third arbitrator then the
American Arbitration Association shall select said arbitrator from the National
Panel of Arbitrators. Reasonable discovery as determined by the Arbitrators
shall apply to the arbitration proceeding. The law of the State of New York
shall apply to the arbitration proceedings. Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. The
successful Party in such arbitration, in addition to all other relief provided,
shall be entitled to an award of all its reasonable

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

costs and expenses including attorney costs. Both Parties agree to waive, and
the Arbitrators shall have no right to award, punitive damages in connection
with an arbitration proceeding hereunder.

 

Prior Payment

 

19.7                           The Parties acknowledge that BLS has made to
Depomed a payment of twenty five million US dollars (US$25,000,000) under the
Prior Agreement.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their duly authorized officers on the date first above written.

 

 

 

DEPOMED, INC.

 

 

 

 

 

By:

/s/ Carl A. Pelzel

 

Name:

Carl A. Pelzel

 

Title:

Executive Vice President & COO

 

 

 

 

 

BIOVAIL LABORATORIES

 

INTERNATIONAL SRL

 

 

 

 

 

By:

/s/ John A.R. McCleery

 

Name:

John A.R. McCleery

 

Title:

Vice President, General Manager

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1.24(a)

 

Patent Rights - Canadian Patents and Patent Applications

 

Application No.;
Filing Date

 

Title

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1.24(b)

 

Patent Rights - Foreign Patents and Patent Applications

 

Issued Patent No. /
Pending Patent Application No.

 

Title

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------